


Exhibit 10.2
Second Amendment to
Fourth Amended and Restated Receivables Sale Agreement


This SECOND AMENDMENT (this “Amendment”) is entered into as of December 17, 2013
by and among:
(a) Rock-Tenn Company, a Georgia corporation (“Parent”),
(b) Rock-Tenn Company of Texas, a Georgia corporation, Rock-Tenn Converting
Company, a Georgia corporation, Rock-Tenn Mill Company, LLC, a Georgia limited
liability company, RockTenn - Southern Container, LLC, a Delaware limited
liability company, PCPC, Inc., a California corporation, Waldorf Corporation, a
Delaware corporation, RockTenn CP, LLC, a Delaware limited liability company,
and RockTenn - Solvay, LLC, a Delaware limited liability company (each of the
foregoing, an “Originator” and collectively, the “Originators”), and
(c) Rock-Tenn Financial, Inc., a Delaware corporation (“Buyer”),
with respect to that certain Fourth Amended and Restated Receivables Sale
Agreement, dated as of December 21, 2012, by and among Parent, the Originators
and Buyer (as amended by that First Amendment to Fourth Amended and Restated
Receivables Sale Agreement dated as of August 30, 2013, the “Existing RSA”
which, as amended hereby, is hereinafter referred to as the “RSA”).
Unless otherwise indicated, capitalized terms used in this Amendment are used
with the meanings attributed thereto in the Existing RSA.
W I T N E S S E T H :
WHEREAS, the parties hereto desire to amend certain provisions of the Existing
RSA.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:
1.    Amendments.
1.1    Section 1.8(a) of the Existing RSA is hereby deleted in its entirety and
replaced with the following:


“(a)    Upon ten (10) days’ advance written notice to the Buyer and
Administrative Agent (as Buyer’s assignee), a Transferor may designate as
Excluded Receivables all Originated Receivables (whether outstanding or arising
on or after the effectiveness of such designation) relating to any designated
Obligor; provided that immediately after giving effect to such designation (i)
the Excluded Receivable Compliance Condition shall be satisfied and (ii) no
Termination Event or Unmatured Termination Event shall exist; provided, further,
that no such designation may be undertaken by a Transferor for reasons relating
to the credit



--------------------------------------------------------------------------------




quality of the related Originated Receivables or in order to manipulate the pool
characteristics of the Receivables; and provided, further that, with respect to
the Obligors designated in the Notice of Excluded Receivables, dated as of
November 15, 2013, no additional notice shall be required to designate as
Excluded Receivables all Originated Receivables in respect of such Obligors,
including those arising prior to the Cut-off Date immediately preceding the date
of such notice.


The written notice contemplated by the preceding sentence shall be accompanied
by an updated Monthly Report reflecting the exclusion of the Excluded
Receivables for such newly designated Obligor outstanding as of the immediately
preceding Cut-off Date.


If such designation includes Originated Receivables outstanding prior to the
immediately preceding Cut-off Date (and therefore owned by the Buyer), then the
Buyer may dispose of any such outstanding Excluded Receivables by sale or
dividend to the related Transferor; provided, that any such sale shall be made
without representations, warranties, covenants or indemnity. Upon any such
disposition, Buyer agrees to execute such instruments of release and authorize
the execution of such financing statements and amendments or terminations of
existing financing statements as necessary to fully accomplish such release and
disposition. For the avoidance of doubt, no Excluded Receivables that arise on
or after the Cut-off Date prior to the date of such notice shall be deemed to
have been sold to the Buyer under this Agreement.”




1.2    Exhibit I of the Existing RSA is hereby amended by deleting the words
“and originated after the effective date designated under Section 1.8 in respect
of such obligor” from the definition of “Excluded Receivable.”
        
2.    Representations.
2.1.    Each of the Originators and Parent represents and warrants to Buyer that
it has duly authorized, executed and delivered this Amendment and that the
Amendment constitutes, a legal, valid and binding obligation of such party,
enforceable in accordance with its terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability).
2.2.    Each of the Originators and Parent further represents and warrants to
Buyer that, as of the Effective Date (as defined below), each of its
representations and warranties set forth in Section 2.1 of the Existing RSA is
true and correct as though made on and as of such date and that no event has
occurred and is continuing that will constitute a Termination Event or Unmatured
Termination Event.
3.    Conditions Precedent. This Amendment shall become effective as of the date
first above written (the “Effective Date”) upon satisfaction of the following
conditions precedent:
3.1    the Buyer and the Administrative Agent shall have received a counterpart
hereof duly executed by each of the parties hereto; and

2

--------------------------------------------------------------------------------




3.2    the Buyer shall have delivered to the Administrative Agent a written
consent to this Amendment from the Agents under the Credit and Security
Agreement as required by Section 7.1(g) thereof.
4.    Miscellaneous.
4.1.    Except as expressly amended hereby, the Existing RSA shall remain
unaltered and in full force and effect, and each of the parties hereto hereby
ratifies and confirms the RSA and each of the other Transaction Documents (as
defined in the Credit and Security Agreement) to which it is a party.
4.2.    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW.
4.3.    EACH OF THE PARTIES TO THIS AMENDMENT HEREBY ACKNOWLEDGES AND AGREES
THAT IT HEREBY IRREVOCABLY SUBMITS TO THE NON EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE STATE OF NEW YORK
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PARTY PURSUANT TO THIS AGREEMENT AND SUCH PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF BUYER (OR ITS ASSIGNS) TO BRING
PROCEEDINGS AGAINST ANY TRANSFEROR IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY SUCH TRANSFEROR AGAINST BUYER (OR ITS ASSIGNS) OR ANY
AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT
EXECUTED BY SUCH TRANSFEROR PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN
A COURT IN THE STATE OF NEW YORK.
4.4.    This Amendment may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Amendment
4.5    The Buyer agrees to pay to the Administrative Agent’s counsel the
reasonable fees and disbursements incurred by such counsel in connection with
this Amendment promptly following receipt of the related invoice.
<Balance of page intentionally left blank>



3

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
ROCK-TENN COMPANY,
as Parent




By:     /s/ John D. Stakel
Name: John D. Stakel
Title: SVP and Treasurer
ROCK-TENN MILL COMPANY, LLC,
as Originator




By:     /s/ John D. Stakel
Name: John D. Stakel
Title: SVP and Treasurer
ROCKTENN - SOUTHERN CONTAINER, LLC,
as Originator




By:     /s/ John D. Stakel
Name: John D. Stakel
Title: SVP and Treasurer
ROCK-TENN COMPANY OF TEXAS,
as Originator




By:     /s/ John D. Stakel
Name: John D. Stakel
Title: SVP and Treasurer
ROCK-TENN CONVERTING COMPANY,
as Originator




By:     /s/ John D. Stakel
Name: John D. Stakel
Title: SVP and Treasurer





4

--------------------------------------------------------------------------------




WALDORF CORPORATION,
as Originator




By:     /s/ John D. Stakel
Name: John D. Stakel
Title: SVP and Treasurer


PCPC, INC.,
as Originator




By:     /s/ John D. Stakel
Name: John D. Stakel
Title: SVP and Treasurer


ROCKTENN CP, LLC,
as Originator




By:     /s/ John D. Stakel
Name: John D. Stakel
Title: SVP and Treasurer


ROCKTENN - SOLVAY, LLC,
as Originator




By:     /s/ John D. Stakel
Name: John D. Stakel
Title: SVP and Treasurer



5

--------------------------------------------------------------------------------




ROCK-TENN FINANCIAL, INC.,
as Buyer




By:     /s/ Bradley A. Hasten
Name: Bradley A. Hasten
Title: Assistant Secretary


Address:
504 Thrasher Street

Norcross, GA 30071
Attn: John D. Stakel
Telephone: (678) 291-7901
Facsimile: (770) 246-4642













6